
	
		II
		111th CONGRESS
		2d Session
		S. 3176
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 25, 2010
			Mr. Durbin (for himself,
			 Mr. Specter, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To further the mission of the Global
		  Justice Information Sharing Initiative Advisory Committee by continuing its
		  development of policy recommendations and technical solutions on information
		  sharing and interoperability, and enhancing its pursuit of benefits and cost
		  savings for local, State, tribal, and Federal justice
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Justice Global Advisory
			 Committee Authorization Act of 2010.
		2.Global justice information sharing
			 initiative advisory committee
			(a)DefinitionIn this section, the term
			 Committee means the Global Justice Information Sharing Initiative
			 (Global) Advisory Committee established by the Attorney General.
			(b)AuthorizationNotwithstanding section 14(a)(2) of the
			 Federal Advisory Committee Act (5 U.S.C. App.), the Committee shall not
			 terminate unless terminated by an Act of Congress. The Attorney General is
			 authorized to provide technical and financial assistance and support services
			 to the Committee to carry out the activities of the Committee, including the
			 activities described in subsection (c).
			(c)ActivitiesIn addition to any activities assigned to
			 the Committee by the Attorney General, the Committee shall—
				(1)gather views from agencies of local, State,
			 and tribal governments and the Federal Government and other entities that work
			 to support public safety and justice;
				(2)recommend to the Attorney General measures
			 to improve the administration of justice and protect the public by promoting
			 practices and technologies for database interoperability and the secure sharing
			 of justice and public safety information between local, State, and tribal
			 governments and the Federal Government; and
				(3)submit to Congress an annual report
			 regarding issues considered by the Committee and recommendations made to the
			 Attorney General by the Committee.
				(d)Sense of CongressIt is the sense of Congress that local,
			 State, and tribal governments and other relevant entities should use the
			 recommendations developed and disseminated by the Committee in accordance with
			 this Act to evaluate, improve, and develop effective strategies and
			 technologies to improve public safety and information sharing.
			(e)FundingThere are authorized to be appropriated to
			 the Attorney General for the activities of the Committee such sums as may be
			 necessary out of the funds made available to the Department of Justice for
			 State and local law enforcement assistance.
			3.Report of the attorney general on
			 information sharing between corrections agencies, law enforcement agencies, and
			 the interstate commission for adult offender supervision
			(a)ReviewThe Attorney General, based on input from
			 local, State, and tribal governments through the Committee and other components
			 of the Department of Justice, shall review the state of information sharing
			 between corrections and law enforcement agencies of local, State, and tribal
			 governments and of the Federal Government.
			(b)ContentsThe review by the Attorney General under
			 subsection (a) shall—
				(1)identify policy and technical barriers to
			 effective information sharing;
				(2)identify best practices for effective
			 information sharing; and
				(3)assess ways for information sharing to
			 improve the awareness and safety of law enforcement and corrections officials,
			 including information sharing by the Interstate Commission for Adult Offenders
			 Supervision.
				(c)ReportNot later than 1 year after the date of
			 enactment of this Act, the Attorney General shall submit to Congress a report
			 regarding the review under this section, including a discussion of the
			 recommendations of the Committee and the efforts of the Department of Justice
			 to address the recommendations.
			
